ORDER

PER CURIAM.
AND NOW, this 2nd day of February, 2012, the Application for Leave to File Original Process is GRANTED. To the extent that the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent that the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending petition for -writ of habeas corpus within 90 days of this order.